Citation Nr: 1826699	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  15-00 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for anxiety disorder not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1990 to June 1991, October 1997 to January 1998, December 2002 to February 2003, and October 2003 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In October 2017, the Veteran testified at a video conference hearing before the undersigned.  A transcript of the proceeding is of record.  


FINDING OF FACT

The record evidence shows that the Veteran's service-connected anxiety disorder NOS most nearly approximates occupational and social impairment with deficiencies in most areas, but does not more nearly approximate total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but not higher, for anxiety disorder NOS are met.  38 U.S.C. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.21, 4.129, 4.130, Diagnostic Code (DC) 9400 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In this case, service connection has been granted and the initial rating has been assigned.  The claim of service connection has been more than substantiated; the claim has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disability, does not trigger additional 38 U.S.C. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for increased ratings.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  The Veteran has been medically evaluated in conjunction with his claim and all identified and available relevant treatment records have been secured.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Rules and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The evidence of a factually ascertainable increase warranting a staged increased rating need not itself demonstrate that the scheduler criteria for an increased rating are met if additional later evidence otherwise satisfies the scheduler criteria.  See Swain v. McDonald, 27 Vet. App. 219, 224-25 (2015).

The Veteran's anxiety disorder NOS is currently evaluated with a 30 percent disability rating, effective from November 25, 2009, under 38 C.F.R. § 4.130, DC 9400.

A 50 percent rating is assigned under DC 9400 for generalized anxiety disorder manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9400 for generalized anxiety disorder manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9400 for generalized anxiety disorder manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court held that the symptoms listed in the General Rating Formula for Mental Disorders are not an exhaustive list, and instead are only examples of the type and degree of the symptoms, or their effects, that would justify a certain rating.  In Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013), the Federal Circuit held that a Veteran may qualify for a specific disability rating under 38 CFR § 4.130 only by demonstrating the particular symptoms associated with that percentage, or others of similar frequency, severity, and duration.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

Factual Background

The Veteran contends that his anxiety disorder NOS is more severe than what is represented by a 30 percent rating.

The Veteran's record includes VA treatment records from March 2010 showing that his anxiety was increasing since he was due to go to Dover for graves registration training.  The Veteran was noted to be having more nightmares, and more anger and frustration.  He was not feeling depressed and was maintaining social contacts.

The Veteran was provided with a VA initial evaluation for PTSD in July 2010.  The VA examiner noted that the Veteran was casually dressed, restless, had clear and coherent speech, appropriate affect, anxious mood, and attention disturbance.  The examiner noted mild impairment in concentration during the interview with some impairment in focus; he needed occasional redirection during the evaluation.  The Veteran reported some disruption of sleep due to nightmares, with some nightmares related to combat experiences.  The Veteran also reported obsessive thoughts, frequent checking of windows and doors, and obsessive cleaning.  He added that he has panic attacks and periods of intense anxiety with profuse sweating.  The Veteran denied homicidal or suicidal thoughts.  The examiner noted recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions.  Intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event were also noted.  The examiner noted efforts to avoid thoughts, feelings, or conversations associated with the trauma.  The Veteran was noted to have difficulty falling or staying asleep.  The Veteran reported occasional nightmares, intrusive thoughts of past experiences in Iraq, hypervigilance, and concern about security (frequent checking of doors and windows), and recall of an anniversary date associated with combat experiences.  He also reported that he is reactive to some triggers such as the smell of diesel fuel.  The Veteran reported some difficulty in sustaining a romantic relationship, with ongoing impairment in social functioning related to a difficult early history.  He reported a full range of activities currently, with mild impairment related to situational stressors.  The VA examiner found that the Veteran did not meet the formal diagnostic criteria for PTSD, but she diagnosed him with anxiety disorder NOS.

VA treatment records from October 2010 show that the Veteran reported feeling more depressed and irritable lately.  He said he feels more isolated, has decreased libido and endorsed anhedonia.  The Veteran was frustrated by difficulty in finding a long term relationship.

Private treatment records from June 2011 show that the Veteran reported flashbacks for the last 3-4 years, increasing hypervigilance/guardedness confounding childhood trauma attachment issues.  The Veteran reported recurrent problems with poor concentration at times associated with trauma and reminders triggering nightmares and sweats.  The private examiner noted that the Veteran has become increasingly preoccupied with issues of safety and security.  With increasing frequency he has found himself checking to confirm his doors are locked; in the past year he has installed new cameras all around his house.  He feels compelled to lock all the doors of his car, even when he knows there is not going to be anyone trying to get in.  For many years he had changed jobs frequently for no overt reason.  The Veteran contemplated his lack of an intimate relationship in the past decade despite having grown up wanting and expecting to get married and have kids.  The Veteran admitted to overvalued ideas of being unsafe or being scrutinized but with no specific explanation, no conspiracy theories, and no sense of being a special target of pursuit or harassment.  On the other hand, the examiner noted that the Veteran has been preoccupied with the reappearance of certain numbers, that he is "haunted" by the numbers 111, 9-11, and variations thereof.  The Veteran noted that he has no clocks in his house because the ticking makes him think of death.  The examiner noted that the Veteran was neat and casually dressed, well groomed, with good eye contact, no unusual movements, no psychomotor acceleration or retardation, fluent spontaneous speech with normal latencies, mood mildly dysthymic with constricted but consistent affect, logical and goal directed thought process, some overvalued ideas of themes of numerical coincidence and vague related ideas of reference but not of persecution, no organized delusions, complaints of recurrent trauma intrusions, hyperarousal and dysphoria triggered by trauma reminders, no grandiose or bizarre delusions, and no suicidal or homicidal ideation.  The examiner diagnosed the Veteran with PTSD, dysthymic disorder (secondary to PTSD), and schizotypal and obsessive traits.

Private treatment records from later in June 2011 show that the Veteran reported a broad concern of loneliness.  The private examiner noted a major theme of fear of loss and defenses against it.  The Veteran gave examples of relationships from which he has backed off and the key element of foreseeing the impact on either partner's death on the survivor.  The examiner provided an assessment of chronic PTSD and dysthymia, with avoidant/obsessive coping beginning to progress to more acute depression.

Private treatment records from July 2011 show that the Veteran reported hypnogogic hallucinations.

The Veteran was provided with a VA initial PTSD examination in May 2012 where the VA examiner noted that the Veteran's symptoms do not meet the diagnostic criteria for PTSD, but provided a diagnosis of anxiety disorder NOS, dysthymia vs. adjustment disorder, and personality disorder NOS.  The examiner noted social isolation.  She also noted occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner noted feelings of detachment or estrangement from others, difficulty falling or staying asleep, and hypervigilance.  The examiner also noted symptoms of anxiety and chronic sleep impairment.  The Veteran reported an increase in symptoms about a year ago with anxiety and heightened awareness.  He reported difficulty with large crowds but also described catering an event for 800 people successfully.  The Veteran stated that he has chronic sleep disturbance with nightmares 2-3 times a week.  The examiner opined that the Veteran's avoidance is not a result of his military experience.  Rather, the Veteran has some characteristics of personality disorder and has restricted social contacts as a result.

VA treatment records from January and February 2014 show that the Veteran was mildly anxious and irritable.  He denied suicidal ideation, intent, or plan.
	
Private treatment records from April 2014 show that the Veteran reported that his irritability has been on the upswing in recent months along with more anxious and irritable ruminations.  Along with this, some reactive brooding and nightmares simulated by the Malaysian Jet disappearance and Oso Landslide victims were noted.  The Veteran reported seeing images of death and dying readily linked to memories of same.

The Veteran was most recently provided a VA review PTSD examination in August 2014.  Although no diagnosis for PTSD was found, the Veteran was diagnosed with anxiety, unspecified; and personality disorder NOS.  The VA examiner noted occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran reported that he was getting married to his girlfriend of 2.5 years.  The Veteran stated that he sits with his back against a wall at a restaurant, especially if there are a lot of people and he gets anxious.  He noted that he has difficulty opening up to people; he said he has a lot of friends that will be coming to his wedding, but he has not seen them in over a year.  The Veteran reported that he does not keep a clock because when it ticks he worries about being close to death.  The examiner noted avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with traumatic events; feelings of detachment or estrangement from others; irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects; hypervigilance; problems with concentration; and sleep disturbance.  The examiner noted symptoms of anxiety; suspiciousness; difficulty in adapting to stressful circumstances, including work or a work like setting.

A private doctor's letter from January 2016 indicates that the Veteran's primary diagnosis is PTSD, with strong contributions from his military exposure to victims of combat violence, particularly bodies and body parts of combat casualties.  The private doctor noted that marked avoidance of trauma reminders eventually hindered his subsequent military career and triggered dysphoria.  Hyperarousal and irritability were noted to be active problems in the present day, causing significant distress and hampering his career and social/interpersonal adaptation.  The private doctor noted that the Veteran's condition meets the criteria for PTSD by both DSM IV and DSM V criteria.

At the October 2017 Board hearing, the Veteran reported that he has closed down his catering business and now owns a food cart, which makes him feel much safer.  He reported that he gets timid, and feels a sense of urgency when he is in situations that he feels like could hurt him.  The Veteran stated that in his food cart, he is constantly turning to make sure the propane is off.  If someone gets in his personal space, he feels like he needs to run.  The Veteran reported a sense of hyperawareness.  He said sometimes he cannot operate because too many people rely on him.  He said he has to remove himself for 10-15 minutes and then come back to work.  He reported being recently divorced, with his psychiatric condition playing a major role.  He said he has shut everyone off.  The Veteran noted that loud noises, bangs, and thunder trigger his mood.  He stated that the news and seeing people die makes him fearful.  

Analysis

In this case, throughout the appeal period, the Board discerns no significant difference in either the number of symptoms due to the Veteran's anxiety disorder, the types of symptoms due to his anxiety disorder, or the overall impact of the Veteran's anxiety disorder symptoms on his social and occupational abilities.  

With the foregoing in mind, and in light of the Veteran's record showing obsessional rituals, impaired impulse control, hypervigilance, difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective relationships, the Board finds that with the resolution of doubt in favor of the Veteran, his service-connected anxiety disorder NOS warrants a disability rating of 70 percent, but no higher.  

The Board finds that the evidence is approximately evenly balanced as to whether the symptoms displayed by the Veteran establish that since his claim for his psychiatric disability in November 2009, it more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood and, as such, warrants a 70 percent disability rating.

The Board finds that the service-connected anxiety disorder NOS did not cause total occupational and social impairment at any time during the appeal period.  The evidence also does not suggest that the Veteran's anxiety disorder caused gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent disability to perform activities of daily living, disorientation to time or place, or memory loss of names of close relatives, own occupation, or own name.  The Board acknowledges the report of hypnogogic hallucinations in July 2011, but the record evidence does not show these to be persistent in order to warrant a rating higher than 70 percent.

Accordingly, the Board finds that a schedular rating of 70 percent, but no higher, is warranted for the Veteran's service-connected anxiety disorder NOS.


ORDER

Entitlement to an initial disability evaluation of 70 percent, but not higher, for anxiety disorder NOS is granted from November 25, 2009, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


